                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

JOSEPH THOMAS, et al.                                                               PLAINTIFFS

V.                                                       CAUSE NO. 3:18-CV-441-CWR-FKB

PHIL BRYANT, et al.                                                                DEFENDANTS

                                             ORDER

       The plaintiffs have moved for an expedited schedule. Docket No. 17. On review, the

motion is well-taken and due to be granted. The following schedule shall govern this case:

                             November 26, 2018 Plaintiffs’ list of elections due

                             December 10, 2018 Plaintiffs’ expert disclosures due

                                January 7, 2019 Defendants’ expert disclosures due

                             January 8-18, 2019 Expert depositions

                               January 18, 2019 Discovery deadline

                             February 6-8, 2019 Trial

       A telephonic status conference will be held on November 26, 2018, to discuss this

schedule and other issues.

       SO ORDERED, this the 16th day of November, 2018.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
